           Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 1 of 11 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                         EASTERN DIVISION
11
12    FRANK SINGH,                                       Case No.:
13                         Plaintiff,                    COMPLAINT BY FRANK SINGH AGAINST
14                                                       MCDONALD’S RESTAURANTS OF
      v.                                                 CALIFORNIA, INC., FOR DAMAGES AND
15                                                       INJUNCTIVE RELIEF RESULTING FROM
      MCDONALD’S         RESTAURANTS          OF         VIOLATIONS OF 1) TITLE III OF THE
16    CALIFORNIA, INC., as an entity and doing           AMERICANS WITH DISABILITIES ACT OF
17    business as “McDonald’s Restaurant #10992”,        1990; 2) THE UNRUH CIVIL RIGHTS ACT;
      MCDONALD’S         CORPORATION          and        and 3) THE CALIFORNIA DISABLED
18    DOES 1-50, Inclusive,                              PERSONS ACT.
19                         Defendants.                   [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
20                                                       52, 54, 54.1, 54.2 and 54.3.]

21
22           Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his
23
     Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV
24
     89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
25
     rights, hereby respectfully alleges, avers, and complains as follows:
26
27
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 2 of 11 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     In May 2019, Mr. Singh was denied the full and equal access to a public accommodation
 4
     located at 9141 Central Avenue, Montclair, CA 91763.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 9141 Central Avenue, Montclair,
23
     CA 91763.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 9141 Central Avenue, Montclair, CA 91763.

27
28                              THE VICTIM AND THOSE RESPONSIBLE



     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -2-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 3 of 11 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., and Does 1-

 7   50 (hereafter, collectively or individually, “Tenant”), operate as a business establishment, hold
 8
     themselves out to the public, and do business as “McDonald’s Restaurant #10992” at 9141 Central
 9
     Avenue, Montclair, CA 91763 and have substantial control over the interior and exterior of the
10
     building, the parking lot, and all spaces adjacent to such building.
11
12          9.     Defendants, MCDONALD’S CORPORATION, and Does 1-50 (hereafter, collectively

13   or individually, “Landlord”, in their commercial real estate investment, owner, or landlord capacity),
14
     own, operate, manage, and have substantial control over the real property, including the interior and
15
     exterior of the building, parking lot and all spaces adjacent to the building located at 9141 Central
16
     Avenue, Montclair, CA 91763.
17
18          10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which

19   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
20
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
21
     real property located at 9141 Central Avenue, Montclair, CA 91763.
22
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
23
24   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who

25   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
26
     complaint to allege their true names and capacities at such times as they are ascertained.
27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -3-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 4 of 11 Page ID #:4



 1          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                       MR. SINGH WAS DENIED EQUAL ACCESS TO A
12             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13          13.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18          14.     In May 2019, Mr. Singh desired to go to and use the services, and/or buy products at the
19   “McDonald’s Restaurant #10992” located at 9141 Central Avenue, Montclair, CA 91763.
20
            15.     While in the parking lot adjacent to, surrounding, or while inside the business
21
     “McDonald’s Restaurant #10992,” Mr. Singh personally encountered barriers that interfered with his
22
23   ability, to use and enjoy the goods, services, privileges and accommodations offered by the facility.

24          16.     Specifically, and personally, Mr. Singh experienced difficulty while going to the
25   business known as “McDonald’s Restaurant #10992.” Mr. Singh had difficulty as the both the entrance
26
     door and restroom door were too heavy making them difficult to enter in his wheel chair. Even worse,
27
     the clear floor space around the toilet was too small making it more difficult to access from his
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 5 of 11 Page ID #:5



 1   wheelchair. Finally, the hot water pipes under the lavatory where not insulated resulting in Mr. Singh
 2
     having a harder time reaching the sink. The barriers caused Mr. Singh difficulty in accessing the
 3
     establishment’s amenities.
 4
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 5
 6   barriers constitute deterrents to access to the business, rendering the business’ goods, services,

 7   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such
 8
     as himself.
 9
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
10
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
11
12   mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion

13   over the condition of the real property and building and had the financial resources to remove such
14
     barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
15
     readily achievable as removal of the above barriers could have been achieved without much difficulty
16
     or expense.
17
18           19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is

19   accessible to all.
20
21                                          FIRST CLAIM
                                  VIOLATION OF TITLE III OF THE ADA
22                                       (As to all Defendants)
23
             20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
24
     allegation contained in all prior and subsequent paragraphs.
25
26           21.    The parking lot and building at the real property known as 9141 Central Avenue,

27   Montclair, CA 91763 is owned, controlled, operated, leased, and managed by Defendants: Landlord,
28   Does 1-50, or their agents. The business “McDonald’s Restaurant #10992,” including its parking lot,


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 6 of 11 Page ID #:6



 1   is open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28
 2
     C.F.R. § 36.104.
 3
             22.       Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “McDonald’s Restaurant #10992,” Defendants are prohibited from
 5
 6   discriminating against Plaintiff by denying him, on the basis of his disability, the full and equal

 7   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations offered by the
 8
     facility.
 9
             23.       In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
10
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
11
12   and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,

13   and have proper policies, practices, and procedures to ensure that individuals with disabilities are
14
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
15
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
16
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
17
18               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical

19   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”
20
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
21
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
22
     spaces, of the business known as “McDonald’s Restaurant #10992,” Plaintiff personally encountered
23
24   a number of barriers that interfered with his ability, to use and enjoy the goods, services, privileges and

25   accommodations offered at the facility.
26
27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        -6-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 7 of 11 Page ID #:7



 1          25.    Specifically, Defendants failed to ensure that such real property was equally accessible
 2
     to individuals with disabilities and medical conditions by having the following barriers at the real
 3
     property:
 4
       a. The alleged unauthorized vehicle signage is not posted in a conspicuous place at the entrance
 5
 6          to off-street parking or immediately adjacent to on-site accessible parking and visible from

 7          each parking space in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
 8
       b. The parking spaces and access aisles’ slopes exceed two percent (2%) in violation
 9
            of 1991 ADAAG       4.6.3,   2010   ADAS        502.4   Exception,   2013   CBC     11B-502.4
10
            Exception and 2016 CBC 11B-502.4 Exception;
11
12     c. The restaurant doors require more than five pounds (5 lbs.) force to push or pull open in

13          violation of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013 CBC 11B-404.2.9 and 2016
14
            CBC 11B-404.2.9;
15
       d.   The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a), 2010
16
            ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
17
18     e. There are not enough accessible dining surfaces provided in violation of 1991 ADAAG 5.1,

19          2010 ADAS 226.1, 2013 CBC 11B-226.1, 2016 CBC 11B-226.1;
20
       f. The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010 ADAS 213.1,
21
            2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
22
       g. The restroom entrance doors require more than five pounds (5 lbs.) force to push or pull open
23
24          in violation of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013 CBC 11B-404.2.9 and 2016

25          CBC 11B-404.2.9;
26
27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -7-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 8 of 11 Page ID #:8



 1      h. The clearance around the water closet is less than sixty inches by fifty-six inches (60” x 56”)
 2
            in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC 11B-604.3.1 and 2016
 3
            CBC 11B-604.3.1;
 4
        i. The toilet paper dispenser is located less than seven inches (7”) from the front of the toilet in
 5
 6          violation of 2010 ADAS 604.7, 2013 CBC 11B-604.7 and 2016 CBC 11B-604.7;

 7      j. The water supply and drainpipes under the lavatory are not insulated or otherwise configured
 8
            to prevent contact in violation of 1991 ADAAG 4.19.4, 2010 ADAS 606.5, 2013 CBC 11B-
 9
            606.5 and 2016 CBC 11B-606.5.
10
            26.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
11
12   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,

13   individuals in violation of 42 U.S.C. § 12181.
14
            27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
15
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
16
     public who are physically disabled from full and equal access to these public facilities. Specifically,
17
18   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that

19   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
20
     as other more able-bodied persons.
21
22                                       SECOND CLAIM
23                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
24
            28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
25
26   allegation contained in all prior and subsequent paragraphs.

27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -8-
         Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 9 of 11 Page ID #:9



 1          29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
 3
     pursuant to California law.
 4
            30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
10
11
                                         THIRD CLAIM
12                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
13
14          31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

15   allegation contained in all prior and subsequent paragraphs.
16          32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
17
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
18
     relief pursuant to California law.
19
20          33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or

21   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
22   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
23
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
24
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
25
26
27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -9-
        Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 10 of 11 Page ID #:10



 1                                                   PRAYER
 2
     WHISEFORE, Plaintiff prays the following:
 3
             1.       For injunctive relief directing Defendants to modify their facilities and policies as
 4
 5   required by law to comply with ADA regulations, including the ADAAG where required; institute

 6   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
 7
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
 8
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
 9
     in compliance with federal regulations, and which provide full and equal access, as required by law;
10
11           2.       Retain jurisdiction over Defendants until such time as the Court is satisfied that

12   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
13
     facilities as complained of herein no longer occur and will not recur, and further ensure that Defendants
14
     create policies, procedures and practices that will ensure their public facilities will remain accessible
15
     in the future.
16
17           3.       Award Plaintiff all appropriate damages, including, but not limited to, either statutory

18   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
19
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
20
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
21
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
22
23           4.       Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable

24   attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
25
     52 and 54.3; and
26
             5.       Grant such other and further relief as this Court may deem just and proper.
27
     Dated: November 29th, 2019
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 10 -
       Case 5:19-cv-02289 Document 1 Filed 11/29/19 Page 11 of 11 Page ID #:11



 1                                                               /s/ Daniel Malakauskas
                                                                 By: DANIEL MALAKAUSKAS
 2
                                                                 Attorney for PLAINTIFF
 3                                                               FRANK SINGH

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     COMPLAINT BY SINGH AGAINST MCDONALD’S RESTAURANTS OF CALIFORNIA, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                     - 11 -
